UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1881



MICHAEL R. WARD,

                                              Plaintiff - Appellant,

          versus


JAMES G. ROCHE, Secretary of the U.S. Depart-
ment of the Air Force,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Charles B. Day, Magistrate Judge. (CA-98-
1273-DKC)


Submitted:   September 20, 2001       Decided:   September 26, 2001


Before LUTTIG, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael R. Ward, Appellant Pro Se. Lynne Ann Battaglia, Charles
Joseph Peters, Sr., Michael Anthony DePietro, OFFICE OF THE UNITED
STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael R. Ward appeals from the magistrate judge’s* order

granting Defendant’s motion for summary judgment. We have reviewed

the record and the magistrate judge’s opinion and find no revers-

ible error.    Accordingly, we affirm on the reasoning of the magis-

trate judge.    Ward v. Peters, No. CA-98-1273-DKC (D. Md. May 29,

2001).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




     *
       The parties consented to the jurisdiction of the magistrate
judge pursuant to 28 U.S.C. § 636(c) (1994).


                                  2